 In theMatter of SHELL DEVELOPMENT, COMPANY, INC.andINTERNA-TIONALFEDERATION OF ARCHITECTS,ENGINEERS,CHEMISTS AND TECH-NICIANS, C. I. O.Case No. R-4791.-Decided February 13, 1943'Jurisdiction:petroleum research industry.Investigationand Certificationof Representatives:existence of question: re-fusal to accord exclusive recognition because employees in prior election votednot to be represented by union ; prior election conducted pursuant to BoardDecision and Direction of Election more than a year ago in which no repre-sentative was selected held no bar to a present determination of representatives,when union represented a substantial number of company's employees at presenttime; election necessary.,Unit Appropriate for CollectiveBargaining:allchemists, junior chemists,physicists, junior physicists, engineers, and junior engineers at Emeryvillelaboratories of company, provisionally including assistants to the manager, butwith specified exclusions, held an appropriate unit.McOutchen, Olney, Mannon cu Greene, by Mr. F. F. Thomas, Jr.,andMr. Sherrill Halbert,of San Francisco, Calif., for the Company.Gladstein, Grommer, MargoliscCSawyer,byMr. Bertram Edises,of Oakland, Calif., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by InternationalFederation of Architects, Engineers, Chemists and Technicians, C. 1. 0.,herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of ShellDevelopment Company, Inc., Emeryville, California, herein calledthe Company, the National Labor Relations Board provided for-anappropriate hearing upon due notice before LeRoy Marceau, TrialExaminer. Said hearing was held at San Francisco, California, onJanuary 18, 1943.The Union and the Company appeared, partic-ipated, and were afforded full opportunity to be heard, to examine47 N. L.R.B,No 71.507 508DE,CISS-6\'sOF NATIONALLABOR_RELATIONS BOARDand cross-examine witnesses, and to introduce evidence bearing on theissues.At the commencement of the hearing; counsel for the Companymoved to dismiss the petition.The Trial Examiner reserved ruling.The motion is hereby' denied.The Trial Examniner's rulings made atthe hearing,are free from, prejudicial error and are hereby affirmed.On January 27 and 28, 1943, respectively; the Company and theUnion filed briefs which the Board has considered. .Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYShell Development Company, Inc., is a Delaware corporation en-gaged in research at Emeryville, California, on new and improved-methods of producing oil, petroleum products, and chemicals.Dur-ing 1942, the Company used approximately 3,000,000 pounds of ma-terials, approximately 50,000 pounds of which were shipped to it from,points outside the State of California, and equipment valued at about$88,000, of which about $15,000 worth was shipped to it from. pointsoutside the State of California.During the, same period, the Com-300,000 pounds of which were shipped to points outside,the State ofCalifornia., ,IT.THE ORGANIZATION INVOLVED ,,International Federation of Architects, Engineers, Chemists andTechnicians is a labor organization affiliated with the Congress ofIndustrial Organizations, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONDuring November 1942, the Union requested the Company to recog-nize it as the exclusive representative of certain of the Company'semployees.The Company refused this request.On-February 11, 1942, the employees involved lierein.voted, pursuantto a Decision and Direction of Election of'the Board," not to be 'rep-resenited by the Union.The Company contends that the employeesare not likely to have changed their minds with respect to union affilia-tion since the date of the election, and that, therefore, the petitionin the instant proceeding should be dismissed.A year has elapsedsince the ordered election.The record discloses that the Union 'rep-resents a substantial number of the Company's employees in the unit1 38 N. L. R. B. 192. SHELL DEVELOPMENT COTMPANIY; INC.,509hereinafter found to be appropriate.'-Since no collective bargainingrepresentative was chosen as a result of the prior election, and in viewof the fact that a' substantial number of the Company's employees inthe appropriate unit appear to desire representation by the Union,we believe that the policies of the-Act will-best be effectuated by con-ducting an election on'the present petition, as amended .3.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National Labor Re-lations Act.IV. THE APPROPRIATE UNITThe Union contends that all chemists, junior chemists, physicists,junior physicists, engineers, and junior engineers at the Emeryvillelaboratories of the Company, excluding executives, the manager, asso-ciate directors, department heads, and assistant department headswho may be classified as chemists, junior chemists, physicists,juniorphysicists,engineersor junior engineers, constitute an, appropriatebargaining unit.The only controversy with respect to the unit con-cerns assistants to the manager and three -namedalleged assistantdepartment heads.The Company employs three persons classified by it as assistants to'themanager.At the time of the previous election, alluded to above,these employees were designated as assistants to the assistant directorand ' were included in the unit.The Union urges that they be ex-cluded -from the unit and the Company that they be included.Therecord does not indicate that there has been any change in the au-thority or functions of these employees.We shall include the assist-ants to the manager in the unit, subject, to their being challenged inthe election to be directed below if it is shown that their duties havechanged siiice our last decision.-The Union urges that Isitt, Ballard, and Marple 'be excludedfrom' the unit and, the Company that they be included. -Isitt isclassified by the Company as an engineer and Ballard and Marple'as group leaders.Representatives of the Company conceded thatIsitt'sduties' are equivalent to those - of an assistant departmenthead. 'The latter classification of employees is excluded from theunit by 'agreement of the parties. , Ballard has 6 research teams,composed of 17 employees, working under his supervision, and heoccupies a private office.Marple has 4 research teams, composed'A statement of a Field Exaininer of the Board,introduced into evidence at the hearing,shows that the Union presented a certified list of members containing the names of 117persons who appear on the Company's pay roll of December 29, 1942. There are 227employees in the appropriate unit.8 SeeHatterof Detroit Nut CompanyandLocal 174, United Automobile,Airciaft cC Agri-cultural Implement lWoikers of Amet ice,C. 1.0., 39 X. L R 13.739. 510DECISIONS OF NATIONAL LABOR RELATTONSBOARDof 19 employees, working under, him.- Neither Ballard nor Marpleperforms any laboratory work in, connection with the researchteams.The head of the laboratory testified that Ballard and Mar-ple would, be consulted in the matter of the discharge of any per-son working under them.Under the circumstances, we shall ex-clude Isitt, Ballard, and Marple from the unit.-We find that all chemists, junior chemists, physicists, junior phys-icists,' engineers, and junior, engineers at the Emeryville labora-tories of the Company, provisionally including assistants to themanager,but excluding executives, the manager, associate -directors,department heads, assistant department heads who may be classifiedas chemists, junior chemists, physicists, junior physicists, engineersor junior engineers, and Isitt, Ballard, and Marple,; constitute aunit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b)' of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisencan best be'resolved`by means of an election by secret ballot.The Union urges that the pay roll of January 15, 1943, be used todetermine eligibility to vote.The Company contends that a cur-rent, pay roll should be used for that purpose. Inasmuch as no` reason appears why we should depart from our usual practice, weshall direct that' the employees eligible to vote shall be those in theappropriate unit who were employed during the pay-roll period im-mediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested, in the NationalLabor: Relations, Board k by Section 9, (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, , as amended, itis- hereby-DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Shell Develop-ment Company, Inc., Emeryville, California, an election by secretballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the TwentiethRegion, acting in this matter as agent for the National Labor Re-lations Board, and subject to Article III; Section 10, of said Rulesand Regulations, among the employees in the unit found appropriate SHELL DEVELOPMENT COMPANIT, INC.511inSection IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingany such employees who did not work during said pay-roll periodbecause they wore ill or on vacation or temporarily laid off, andincluding employees in the armed forces.of the United States- whopresent themselves in person, at the polls, but. excluding any whohave since quit or been discharged for cause, to determine whetheror not they desire to be represented by International Federation ofArchitects, Engineers, Chemists and_ Technicians, affiliated with theC. I. 0., for the purposes of collective bargaining.